16Y




    OFFICE OF THE A-ITORNEY GENERAL                 OF TRXAR
                           AUSTIN




Eonorable George H. Bhemsr4
coaptrollerof Publlo Amounts
Auetin, Texar
Dear sir:                   apinion     HO.   040
                            Rsr       F?aymentof          warrant8 in
                                      the order o

          In yous letter OS ya
the dairy Sor the,Auatin state




                                                LherarmW
                                               0 of any other




            Artlola 4586,,Ve~mnta        OlrU~Statutea, read0 aa
follwzrt
         "All warrants on the Stat0 Trmwmy ahall
    be genema warranw,   an4 aihaldbe on an aqml
    bsels with oaoh other Oacaspt that in the event
Honorable George H. Sheppard, Page 2


       of 0 question an4 the neaeasity arlslng a6
       to the priority of    meat of any suoh uar-
       rant, they&all be EL    in order of'their
       aerfal number  auoh ruTrant to be numbered
       at all timer In the orber of reoelving the
       acoounto in the Cozptrollar'eotfiae. . . .I
           Under pour statesent of fmts, in thla situatton
there aan be no question and neaesaity arising 88 to the
priority of payment? of warrantrr,for the righta 0r no par-
son6 othemise entitle4 ta priority of paymnt of warrant0
held by then OILIbe in any aa::nerprejudloed by euoh a tram-
aotlon. You are therefore advlae4 that, fn our opin5.on.you
may aooept this warrant for deposit, and the Treemaser ~111
be authorized to "pay" the same "ahead of call" by edjusting
    aocountta aaaordlngly.
ix&f3
          Thltropinion, or oourse, is not to be oonetrued am
approving such a transaotionin any situationother than one
of the i4entloal type pre8ented for examinationla your let-
ter.
                                            Ycure very truly
                                       Al’T3RRFX   GENlPZALOF TEXAS




               AppROVEi;~~   2,   1940


RwFrGa                            .u
               A~~~~EY GENERAL 0" WXAS